In re Whittaker, Saul; — Plaintiff(s); applying for writ of mandamus, writ of prohibit, supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “M”, No. 277-835.
Granted m part and denied in part. The district court record contains neither motion nor request seeking the judgment granting post conviction relief and the transcript of the proceedings which resulted in that ruling. Nevertheless, in view of the requirement of Article 930.1 that a copy of the judgment granting relief and written or transcribed reasons for judgment be furnished to the petitioner, the district court is ordered to comply with that provision and supply relator with such a judgment. Relator’s petition is denied insofar as it seeks this Court’s order to the district court to provide a transcript of the proceedings of May 18, 1988. The record does not reflect that relator has filed a motion seeking that transcript in the district court.